Case: 3:17-cv-00241-TMR-MJN Doc #: 22 Filed: 09/09/20 Page: 1 of 1 PAGEID #: 970



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

TONI FERGUSON,

               Plaintiff,                                  Case No.: 3:17-cv-241
  vs.

COMMISSIONER OF                                            District Judge Thomas M. Rose
SOCIAL SECURITY,                                           Magistrate Judge Michael J. Newman

               Defendant.


                ORDER ADOPTING REPORT AND RECOMMENDATION


        The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Michael J. Newman (Doc. #21), to whom this case was referred pursuant to 28 U.S.C.

§ 636(b), and noting that no objections have been filed thereto and that the time for filing such

objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and

Recommendation.

        Accordingly, it is hereby ORDERED that:

        1.   The Report and Recommendation (doc. 21) is ADOPTED in full;

        2.   Plaintiff’s counsel’s motion for attorney’s fees (doc. 20) is GRANTED;

        3.   Plaintiff’s counsel is AWARDED $12,000.00 in attorney’s fees; and

        4.   The case remains TERMINATED on the docket of this Court.



Date: September 9, 2020                                 *s/Thomas M. Rose
                                            ___________________________________
                                                            Thomas M. Rose
                                                          United States District Judge
